ACCEPTED
                                                                                            03-14-00802-CR
                                                                                                    5240388
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                      5/12/2015 12:51:35 AM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK

           C ASE N UMBER 03-14-00802-CR
                                                               FILED IN
                                                        3rd COURT OF APPEALS
P EDRO E LIZONDO M ARTINEZ , J R .                  C OURT OF   A PPEAL
                                                             AUSTIN,  TEXAS
                                                                          S
                                                        5/12/2015 12:51:35 AM
               Appellant
                                                            JEFFREY D. KYLE
VS .                                        T HIRD D ISTRICT OFClerk
                                                                   T EXAS

T HE S TATE   OF   T EXAS                                    AUSTIN , T EXAS


          On appeal from the 26th Judicial District Court
                        Williamson County, Texas
                       Cause Number 13-1936-K26




  U NOPPOSED M OTION TO E XTEND T IME

        FOR        F ILING A PPELLANT ’ S B RIEF




                                     M R . E LLIC S AHUALLA
                                     Counsel for Appellant
                                     State Bar Number 24057365
                                     600 W. 13th St.       Austin, Texas 78701
                                     ph (512) 921-8247     fax (512) 451-5882
                                     email ellic@sahuallalaw.com
             I DENTITY OF PARTIES & C OUNSEL
A p p e l l a t e Pa r t i e s
MR. PEDRO ELIZONDO MARTINEZ, JR. T HE S TATE OF T EXAS
Appellant

Appellate Counsel
M R . E LLIC S AHUALLA                      T HE H ONORABLE J ANA D UTY
Counsel for Appellant                       Counsel for the State
State Bar Number 24057365                   State Bar Number 24000244
600 W. 13th St.       Austin, Texas 78701   405 Martin Luther King, Box 1
ph (512) 921-8247     fax (512) 451-5882    Georgetown, Texas 78626
email ellic@sahuallalaw.com                 ph (512) 943-1234 fax (512) 943-1255
                                            email jprezas@wilco.org
    U NOPPOSED M OTION TO E XTEND T IME
       FOR F ILING A PPELLANT ’ S B RIEF

T O THE H ONORABLE C OURT:
       The appellant would show the following:

Deadline

The current deadline for filing the appellant’s brief is May 11, 2015.

Length of Extension

The appellant is seeking a 60-day extension, which would make the new deadline
July 10, 2015.

Need for Extension

Counsel for the appellant (“Counsel”) is both a solo practitioner in private

practice and chief of staff and general counsel to a state legislator. The “briefing
time” after the reporter’s record was filed in this case not only fell during a
legislative session, but during April and May, by far the Texas Legislature’s busiest

time. The time commitment necessary to attend to these duties has prevented
Counsel from adequately briefing the issues in this appeal despite diligent efforts.

In terms of the length of extension requested, Counsel expects to be in two
felony trials in June: The State of Texas v. Georganne Bernice Shirley, CR-14-0300, and
The State of Texas v. Branden Mika Hampton, CR-14-0597, both in Hays County.

The requested extension should be ample to account for that, and Counsel
believes the appellant’s brief will be timely filed if the extension is granted.


                              Extension for Brief, 03-14-00802-CR
                                          Page 1 of 3
Previous Extensions

No previous extensions regarding the appellant’s brief have been requested,
although this court did once extend the deadline on its own motion due to a
delay by the reporter in filing the reporter’s record.

Ve r i f i c a t i o n

This motion need not be verified because of the facts it depends on are within
the personal knowledge of Counsel, whose signature appears below.

Conference

Although no certificate of conference is required because this is a criminal case,

Counsel has contacted appellate counsel for the State about this motion, and the
State is not opposed to it.

P r ay e r

The appellant respectfully moves this court to grant this motion and extend the
deadline for filing the appellant’s brief to July 10, 2015.


                                                           R ESPECTFULLY S UB MITTED,




                                               M R . E LLIC S AHUALLA
                                               Counsel for Appellant
                                               State Bar Number 24057365
                                               600 W. 13th St.       Austin, Texas 78701
                                               ph (512) 921-8247     fax (512) 451-5882
                                               email ellic@sahuallalaw.com


                              Extension for Brief, 03-14-00802-CR
                                          Page 2 of 3
                 C ERTIFICATE OF S ERVICE
      I certify that on May 11, 2015, a true and correct copy of this document

was served on the Honorable Jana Duty (whose address is 405 Martin Luther
King, Box 1, Georgetown, Texas 78626) through the electronic filing manager
and by emailing it to State’s appellate counsel, John Prezas, at jprezas@wilco.org.




                                              M R . E LLIC S AHUALLA
                                              Counsel for Appellant
                                              State Bar Number 24057365
                                              600 W. 13th St.       Austin, Texas 78701
                                              ph (512) 921-8247     fax (512) 451-5882
                                              email ellic@sahuallalaw.com




                             Extension for Brief, 03-14-00802-CR
                                         Page 3 of 3